                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
HARRY E. HAMILTON,

       Plaintiff,                                      NO.3:19-CV-1036

               v.                                      (JUDGE CAPUTO)

ADOLPH R.O. WRIGHT, et al.,                            (MAGISTRATE JUDGE ARBUCKLE)

       Defendants.

                                           ORDER
      NOW, this        5th    day of February, 2020, upon review of the Report and
Recommendation of Magistrate Judge Arbuckle (Doc. 22) for plain error or manifest injustice,
IT IS HEREBY ORDERED that:
      (1)   The Report and Recommendation (Doc. 22) is ADOPTED in its entirety as
            supplemented.
      (2)   The claims against Defendants Adolph R.O. Wright El, Luzerne County, General
            Hospital and Certain Hospital Staff and the Law Enforcement Officer Present,
            and Property Owners and Insurers of a Certain Tract of Land in Wapwallopen
            Consisting of Approximately 250 acres on Ruckle Hill are DISMISSED with
            prejudice.1


  1
         I may dismiss a claim with prejudice for failure to timely serve a defendant
         if a dismissal without prejudice would nonetheless ultimately result in
         dismissal of the claim or if the plaintiff has been previously advised of the risk
         of such dismissal for failure to comply with court instructions or rules. See
         Goldsmith v. Goldsmith, 2017 WL 11471785, at *1 (W.D. Pa. 2017)
         (dismissing claims with prejudice for failure of service after notice to
         defendant of such risk); Petrucelli v. Bohringer and Ratzinger, 46 F.3d 1298,
         1304 n. 6 (3d Cir. 1995) ("[A]ssuming good cause, dismissing a case without
         prejudice is not an appropriate remedy after the statute of limitations has
         lapsed."). The statute of limitations for tort claims pursuant to Pennsylvania
         state law, and therefore also for Constitutional tort claims, is two years. See
         42 Pa.C.S.A. § 5523 (stating the statute of limitations for torts under
         Pennsylvania State Law); Taylor v. USP-Allenwood, 2014 WL 671469, at *7
         (M.D. Pa. 2014) (quoting Smith v. Delaware County Court, 260 F. App'x 454,
(3)   The Clerk of Court is directed to mark the case as CLOSED.


                                            /s/ A. Richard Caputo
                                            A. Richard Caputo
                                            United States District Judge




  454 (3d Cir. 2008)) ("Civil rights claims are subject to the statute of limitations
  for personal injury actions of the pertinent state."); see also Smierciak v. City
  of Pittsburgh Police Dept., 2018 WL 6790312, at *9 (W.D. Pa. 2018) (holding
  that, for Pennsylvania state law torts claim, good-faith attempts at service
  can toll the statute of limitations); Lake v. Arnold, 232 F.3d 360, at 370-71
  (3d Cir. 2000) (holding that federal courts should also adopt state tolling laws
  unless they clearly contradict federal law or policy). Because Plaintiff's injury
  arose on June 19, 2017, (see Doc. 1), he had until June 19, 2019 to file his
  claim. He proceeded to file his claim on June 18, 2019, one day before the
  limitations period ran. As expressed in Magistrate Judge Arbuckle's report,
  Plaintiff failed to exercise diligence in serving the defendants throughout the
  litigation and has otherwise failed to prosecute his claim despite instructions
  to do so. (See Doc. 22). Therefore, absent the necessary good cause for
  tolling, the limitations period for his claims has clearly lapsed during the
  course of this litigation.

                                        2
